Citation Nr: 0829238	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as noncompensable.

3.  Whether the severance of service connection for tinnitus 
was proper.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to July 1984 
and from May 1989 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The issue of service connection for 
bilateral knee disorder which had been on appeal before the 
Board remanded the case to the RO in December 2005 was 
granted by the RO in April 2008.  Accordingly, that issue is 
no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board remanded the case to the RO in December 2005 for 
additional development.  Since that time, the RO has obtained 
VA medical records and a VA dermatology examination and 
issued the veteran a statement of the case on the matter of 
severance of service connection for tinnitus.  Not all 
necessary action required by the remand has been performed.  
Namely, the RO has not again considered the matters of 
service connection for hearing loss disability or an 
increased rating for tinea pedis or issued a supplemental 
statement of the case on such matters.  Additionally, in the 
interim since the December 2005 remand, there has been a new 
court case, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which requires additional action concerning the claim for an 
increased rating for tinea pedis.  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores.  Further, where, as here, the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The veteran has not been provided with all of the notice 
required by Vazquez-Flores.  Accordingly, on remand, this 
notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide.  The notice must 
be in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2007), and 
should:

(a)  Advise the veteran that to 
substantiate his claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his tinea pedis and the 
effect that worsening has on his 
employment and daily life; 

(b)  Give him notice of old and new 
38 C.F.R. § 4.118 (2002, 2007); 

(c)  Notify him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 

(d)  Provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.  Thereafter, readjudicate the pending 
claims for service connection for hearing 
loss disability and an increased rating 
for tinea pedis.  In evaluating the 
veteran's service-connected tinea pedis, 
ensure that both the former and revised 
diagnostic criteria from 
38 C.F.R. § 4.118 are considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
SSOC should include citation to all 
relevant regulatory provisions, to 
include the revised criteria for 
evaluating the skin.

3.  If the veteran timely perfected an 
appeal of the issue of whether the 
severance of service connection for 
tinnitus was proper, return this matter 
to the Board for further appellate 
review, in accordance with the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



